Citation Nr: 0120179	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  94-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right inguinal 
hernia.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from January 1988 to March 
1989.

The Board of Veterans' Appeals (Board) entered a decision on 
April 6, 1999, denying the veteran's claim for service 
connection for a right inguinal hernia.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court) and in December 2000, the Court ordered that the 
April 6, 1996, Board decision be vacated and the matter 
remanded for readjudication in light of the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).


FINDING OF FACT

There is no medical evidence that relates the veteran's right 
inguinal hernia to service.


CONCLUSION OF LAW

A right inguinal hernia was not incurred during military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In the instant case, the RO has met its 
duty to assist the veteran in the development of his claim 
under the VCAA.  By virtue of a Statement of the Case issued 
in April 1994, and Supplemental Statements of the Case issued 
in May 1996, August 1996 and January 1999, the veteran and 
his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  In response, the veteran submitted additional 
medical evidence that was then considered by the RO.  In 
addition, the RO has made attempts to obtain all identified 
medical records.  In his May 2001 presentation, the veteran's 
representative stated that he and the veteran were satisfied 
that the requirements for VCAA had been met, and no further 
remand was necessary.  

Factual Background

The veteran's service medical records show that he had a 
normal clinical evaluation of the abdomen and viscera, to 
include hernia, at his enlistment examination in October 
1987.

A service medical record dated in March 1988 reflects the 
veteran's complaint of experiencing sore pelvic muscles for 
one week and of possibly pulling a muscle on an obstacle 
course.  He reported that the pain was initially on the 
right, but that it was presently painful on the left.  On 
examination tenderness was noted in the left proximal 
adductor muscle and there was mild pain with resisted 
adduction and flexion of the hip.  The assessment was 
proximal adductor muscle strain on the left.

A later service medical record dated in March 1988 shows that 
the veteran reported back to the medical clinic due to groin 
pain.  He had been at sick call one week earlier and had had 
some improvement, but was reinjured on a road march.  
Findings revealed tenderness in the right adductor and pain 
with flexion and adduction resisted bilaterally from the 
hips.  The assessment was bilateral adductor strain.  He was 
placed on a four-day profile.  In late March 1988, the 
veteran again presented to a medical clinic for groin strain, 
admitting that he had not used a jock strap for support.  On 
examination there were no abnormalities.  The assessment was 
pain due to adductor injuries and not using support.  Self-
care was prescribed and the veteran was advised to return in 
three days.

The veteran returned to the medical clinic in April 1988 
complaining of a sore groin muscle for one month.  He was not 
able to run because of extreme pain and could barely march 
due to pain.  Findings were negative except for tenderness of 
both adductors.  The assessment was adductor strain.  Motrin 
was prescribed and the veteran was restricted from running 
for seven days.

The veteran was found to have a normal clinical evaluation of 
the abdomen and viscera at his separation examination in 
February 1989.  A notation was made on the examination report 
that findings were negative for hernia, and there was no 
summary of defects or diagnoses made.

The veteran reported having no history of rupture or hernia 
on a February 1989 Report of Medical History.

The claims file contains a medical record date stamped in 
February 1990 from a private medical facility.  According to 
this medical record, the veteran denied having had any past 
injuries.  General examination findings revealed a right 
inguinal hernia. 

In September 1993 the veteran filed a claim for service 
connection for a hernia which he indicated began in April 
1988.

At a VA examination in December 1993, the veteran reported 
that he had been told at his discharge examination that he 
had a right inguinal hernia.  He also said that he was given 
this diagnosis at a VA medical center.  The diagnosis was 
right inguinal hernia.

In a March 1994 rating decision, the RO denied the veteran's 
claim for service connection for right inguinal hernia.

In the veteran's substantive appeal dated in July 1994, he 
said that the examiner told him at his pre-discharge physical 
examination in February 1989 that he had a hernia.  He said 
that he went ahead and signed a statement saying that he was 
in good health because he wanted separation from service very 
badly and did not want to stay another day.  He said that he 
was aware of the copies of the medical record which lists a 
hernia examination as negative, but said that this notation 
was "absolutely reversed" from what the examiner had told 
him.  He said that the fact that a specific notation was made 
regarding a hernia indicates that the examiner had reason to 
address this physical condition.

In April 1996 the veteran underwent an impairment evaluation 
by Anjali Jain, MD, who noted a mass in the veteran's right 
inguinal area.  Dr. Jain found that the veteran was partially 
impaired due to hernia of abdominal wall.

A functional capacity evaluation form dated in June 1996 and 
completed by N. Reyes, PT, contains the veteran's report of 
injuring his groin in service.  In addition, the form notes 
that the veteran had work restrictions because of his hernia.

This case was before the Board in February 1997 at which time 
it was remanded to the RO for clarification and development 
of the issues, as well as to schedule the veteran for a 
requested hearing before the Travel Section of the Board.

In May 1997 this case was again before the Board and was 
again remanded to the RO so that the veteran could be 
afforded another opportunity to attend a hearing before the 
Travel Section of the Board. 

Records show that the veteran failed to appear at a scheduled 
hearing before the Travel Section of the Board in July 1997.

This case was returned to the Board in November 1997 and 
remanded to the RO for further development. 

A December 1998 Report of Contact contains the veteran's 
report that he had not gone anywhere for recent treatment and 
had not been to the doctor since the latter part of 1993.  It 
also contains his request that a rating decision be made from 
the evidence of record and his statement that he would not be 
providing any other documents.

In written argument in May 2001, the veteran's representative 
asserted that all available evidence had been provided and 
requested that the case not be remanded again.  He added that 
"another extended delay caused by such remand would be 
unconscionable in this long-standing claim".

Analysis

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began or was aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In reviewing the record, the Board finds no evidence of a 
right inguinal hernia during the veteran's active duty 
service.  While service medical records show that he was seen 
at a medical facility on four occasions in 1988 for groin 
pain, the diagnosis was bilateral adductor strain.  Findings 
at that time revealed tenderness of both adductor muscles and 
mild pain with resisted adduction and flexion of the hip. 
There is no notation in these records that the veteran had an 
inguinal hernia.  In addition, the veteran was specifically 
found to not have a hernia at his separation examination in 
February 1989.  While the veteran contends that he was told 
by the examiner at his separation examination that he had a 
hernia, the examination report does not bear this out.  In 
this regard, the veteran's representative relies on the VA 
Adjudication Procedure Manual M21-1 to assert that the 
veteran's statement as to what he was told is to be accepted 
as true in the absence of contradictory evidence.  However, 
the negative notation as to a hernia on the discharge 
examination report constitutes contradictory evidence.  
Moreover, this negative notation is consistent with the fact 
that the summary of defects and diagnoses box on the 
separation examination report is blank.  In other words, had 
the examiner found that the veteran had a hernia while 
examining him in February 1989, she should have noted this in 
the box asking for a summary of defects.  Instead, the box is 
blank.  The negative notation as to a hernia is also 
consistent with the veteran's own notation on a February 1989 
Report of Medical History denying a history of rupture or 
hernia.   

While there is postservice medical evidence as early as 
February 1990 establishing that the veteran has a right 
inguinal hernia, there is no medical evidence indicating that 
it was incurred in or proximately related to service.  The 
veteran's belief that his right inguinal hernia is 
attributable to service does not establish such an incurrence 
since, as a layman, he is not competent to opine as to 
medical matters.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Inasmuch as the evidence does not establish that the 
veteran's postservice diagnosis of right inguinal hernia was 
incurred in service, his claim for service connection for 
this disability must be denied.  38 C.F.R. § 3.303(d) (2000).  
As the preponderance of the evidence is against this claim, 
the benefit-of-the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert V. Derwinski, 1 
Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a right inguinal hernia 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

